Moule, J.
(concurring). We concur with the majority except as to the determination concerning discovery.
Prior to commencement of the trial defendant moved for discovery under CPL 240.20 (subd 2) of certain interoffice memoranda maintained by the Department of Social Services which, she claimed, might reveal that the Department knew of her activities with Project Aware and condoned them.
The scope of permissible discovery in a criminal case is clearly delineated in the Criminal Procedure Law but the extent to which it is granted in a particular situation is largely a matter of discretion with the trial court (CPL 240.20). In this instance extensive discovery was granted to defendant, including various departmental documents, canceled checks and records containing compilation of amounts of money which the defendant may have been entitled to receive.
Discovery is not meant to be used as a vehicle for an unlimited exploration to find evidence which may be useful to the moving party. The person seeking discovery has the burden of convincing the court not only that the matter sought to be discovered would be material but also that the request is reasonable. It is here that the trial court’s discre*418tian is exercised and, absent a clear abuse, appellate courts should not interfere with that discretion (Matter of Murray v City of New York, 30 NY2d 113; Cornwell v Safeco Ins. Co. of Amer., 42 AD2d 127).
In view of the broad discovery granted to defendant we think that the court drew a reasonable limitation in refusing to permit further probing. Even if the records of the Social Services Department showed that defendant was being paid by Project Aware in addition to receiving welfare assistance, it was defendant’s claim that this money was being paid to her for third persons and not for herself. The larceny conviction is based upon defendant having retained such funds and having concealed her financial condition from the welfare authorities. The records of the Social Services Department may have shown payments to her by Project Aware but the Department may have assumed that she paid out the money to others as she claimed. We do not believe that an examination of the Department’s records by defendant would have established that it had knowledge that she did not pay out such funds but kept them. It is this fact which justified her conviction of larceny. Furthermore, although not within the knowledge of the trial court at the time it acted upon defendant’s motion, the evidence developed at the trial shows that it was an investigation by the Department itself, based upon an anonymous tip, that resulted in the charges being brought.
Marsh, P.J., and Mahoney, J., concur with Goldman, J.; Moule, J., concurs in an opinion in which Simons, J., concurs.
Judgment reversed and a new trial granted.